          Case 2:18-cv-03780-JAT Document 8 Filed 11/07/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   O.P.E.N. America Incorporated,                    NO. CV-18-03780-PHX-JAT
10                 Petitioner,                         STANDARD CIVIL TRACK INITIAL
                                                       ORDER
11   v.
12   Ruth LLC, et al.,
13                 Respondents.
14
15           Pursuant to the mandate of the Differentiated Case Management system set forth
16   in Rule 16.2 of the Rules of Practice of the United States District Court for the District of
17   Arizona [hereinafter the ALocal Rules@], this action, commenced on November 5, 2018, is
18   designated a STANDARD TRACK case. Accordingly,
19           IT IS ORDERED, if not already accomplished prior to the date of this Order, that
20   Plaintiff(s) shall effect service of the Complaint and Summons upon all Defendants no
21   later than 90 days after the filing of the Complaint. This shall serve as notice to the
22   Plaintiff under Rule 4(m) of the Federal Rules of Civil Procedure that the Court shall
23   dismiss this action without further notice to the Plaintiff with respect to any Defendant
24   named in the Complaint that is not served in accordance with Rule 4 of the Federal Rules
25   of Civil Procedure within that 90-day period.
26           IT IS FURTHER ORDERED that the parties must comply with Gen. Ord. No.
27
     17-08 (D. Ariz. Apr. 14, 2017) regarding the mandatory initial discovery responses.
28
        Case 2:18-cv-03780-JAT Document 8 Filed 11/07/18 Page 2 of 2



 1          IT IS FURTHER ORDERED that full compliance with Federal Rule of Civil
 2   Procedure 7.1 (filing of a Corporate Disclosure Statement) is required by plaintiff(s) and
 3   defendant(s), if applicable. A Corporate Disclosure Statement form is available under
 4   Operations and Filings, Forms on the district court website at www.azd.uscourts.gov.
 5          THE PARTIES ARE CAUTIONED that it is the practice of this Court to not
 6   extend the Dispositive Motion Deadline beyond the two-year anniversary of the case
 7   being filed in or removed to Federal Court, nor to allow the Discovery Cut-Off to
 8   extend beyond 30 days before the Dispositive Motion Deadline. Accordingly, delays
 9   in effectuating service of process, the filing of or pendency of motions, settlement
10
     discussions or mediation, etc., will not be considered as justification to exceed the above-
11
     referenced two-year deadline. Furthermore, it is the practice of this Court to wait until
12
     the Final Pretrial Conference to set the trial date. For this reason the Court will set
13
     deadlines at the Rule 16 Scheduling Conference for filing motions to amend the
14
     pleadings. The parties are admonished that “there is no trial date set” will not be an
15
     excuse for late motions to amend the pleadings, failing to complete discovery, or other
16
     requests for extensions of deadlines.
17
            THE PARTIES ARE FURTHER CAUTIONED that, pursuant to Local Rule of
18
     Civil Procedure 7.2(i), their failure to serve and file the required responsive memorandum
19
     to a motion Amay be deemed a consent to the . . . granting of the motion and the
20
     Court may dispose of the motion summarily.@
21
            IT IS FURTHER ORDERED that Plaintiff shall serve Defendant(s) with a copy
22
23   of this Order.

24          Dated this 7th day of November, 2018.

25
26
27
28


                                                -2-
